Citation Nr: 1605541	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-50 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a panic disorder, agoraphobia, and anxiety.  


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1965 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied reopening of service connection for a claimed nervous disorder to include PTSD, a panic disorder, agoraphobia, and anxiety.  In January 2012, the Board reopened the claim of service connection, and remanded the appeal for additional development.  

In the December 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the local RO.  However, in September 2011, the Veteran indicated his wish to withdraw his request for a Board hearing.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

As currently developed, there is conflicting medical evidence as to whether the Veteran has an acquired psychiatric disorder that is caused by or incurred during his active service.  Notably, there is conflicting evidence as to whether the Veteran has a current diagnosis of PTSD.  

During the pendency of the appeal, the regulations regarding service connection for PTSD were amended.  As relevant, effective July 13, 2010, 38 C.F.R § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  However, if the stressor claimed is related to a veteran's fear of hostile military or terrorist activity, a VA psychiatrist or psychologist must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

In March 2013, the Veteran testified before a Decision Review Officer of the RO, at which time, he indicated that during active service he feared for his life due to hostile military activities.  See DRO Hearing Transcript p. 5.  In light of his contention, the Veteran was scheduled for a VA examination in June 2014.  The Veteran attended the examination and began the computerized psychological testing portion of the examination; however, he left without completing the computerized testing or the in-person examination.  

In a statement received in July 2014, the Veteran explained why he left prior to completing the VA examination.  The Veteran indicated that he is unfamiliar with using a computer, and as a result, took over an hour to complete only a portion of the psychological questionnaire.  The Veteran further indicated that he utilized a VA transport van to attend the examination, and had to leave early in order to make sure he would be able to return home.  The Veteran asked to be rescheduled for the VA examination and indicated that he would make specific preparations to ensure he would be able to stay for the entire examination.  In light of the Veteran's statement, the Board finds that good cause has been shown for the Veteran's early departure from the VA examination.  Accordingly, the AOJ should reschedule the Veteran for the VA examination.  See 38 C.F.R. § 3.655(a).  

In addition, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in August 2010 and therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder must also be considered using the DSM-IV criteria.

Accordingly, the case is REMANDED for the following action:

1. Reschedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is asked to identify the current psychiatric diagnosis(es) for the Veteran.  The VA examiner should reconcile any conflicting opinions regarding the Veteran's current psychiatric diagnosis(es).  

The VA examiner is then specifically requested to offer the following opinions:

a. Does the Veteran meet the criteria for a diagnosis of PTSD using either the DSM-IV or DSM-5?

b. If a diagnosis of PTSD is provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's PTSD had its onset during service, or is otherwise related to active service, to include as due to fear of hostile military or terrorist activity?

c. Regarding any other psychiatric diagnosis, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disorder had its onset during service, or is otherwise related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

If the Veteran fails to report for the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

